Citation Nr: 0708636	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  01-03 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for osteoporosis and 
osteopenia secondary to service-connected microadenoma of the 
pituitary gland and/or secondary to service-connected total 
vaginal hysterectomy with left salpingo-oophorectomy.

2.  Entitlement to service connection for osteoarthritis as 
due to residuals of lumbar puncture in service.

3.  Entitlement to service connection for an esophagus 
disability as secondary to medications prescribed for 
osteoporosis and osteopenia. 

4.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for an esophagus disability due to medications 
prescribed by VA.

4.  Entitlement to an increased (compensable) rating for 
microadenoma of the pituitary gland.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to January 
1995.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 2000, 
September 2002, and April 2003 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The veteran and her spouse presented testimony at an August 
2006 hearing before the undersigned Acting Veterans Law Judge 
conducted in Washington, D.C.  A transcript of the hearing is 
associated with the claims folder.  As addressed below, the 
Board has rephrased the issues certified for appeal to better 
reflect the veteran's contentions.

The issue of entitlement to service connection for 
osteoarthritis of the lumbar spine, entitlement to service 
connection for esophagus disability, entitlement to 
compensation under 38 U.S.C.A. § 1151 for esophagus 
disability and entitlement to increased (compensable) rating 
for service connected microadenoma of the pituitary gland are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's osteopenia and osteoporosis with compression 
fractures at T-8 and  T-9 are proximately due to service 
connected total vaginal hysterectomy with left salpingo-
oophorectomy.


CONCLUSION OF LAW

Service connection for osteopenia and osteoporosis with 
compression fractures at  T-8 and T-9 is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Jurisdiction

At the outset, the Board notes that the veteran has raised 
alternate theories of service connection for her osteopenia, 
osteoporosis, osteoarthritis, and esophageal disabilities.  
The Board has an obligation to determine its jurisdiction 
over the issues raised.  38 U.S.C.A. §7104 (West 2002); 38 
C.F.R. § 20.203 (2006).  Concomitantly, the Board recognizes 
VA's duty to fully and sympathetically develop a claimant's 
claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).  This duty requires VA to "determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations," Roberson v. West, 251 F.3d 
1378, 1384 (Fed. Cir. 2001), and extends to giving a 
sympathetic reading to all pro se pleadings of record.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  
See Norris v. West, 12 Vet. App. 413, 417 (1999) ("[o]nce a 
claim is received, VA must review the claim, supporting 
documents, and oral testimony in a liberal manner to identify 
and adjudicate all reasonably raised claims.")

Generally, the scope of a claim appealed to the Board 
includes all theories of entitlement for the same underlying 
disorder as a single "claim."  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000); Ashford v. Brown, 10 Vet. App. 120, 
123 (1997).  Evidence of record implicating a potential 
service connected cause not raised by a claimant gives rise 
to an implied claim.  Douglas v. Derwinski, 2 Vet. App. 435 
(1992).  However, a claim for compensation based upon an 
entirely separate legal basis than the claim adjudicated 
raises a separate and distinct claim.  See, e.g., Harder v. 
Brown, 5 Vet. App. 183 (1993) (secondary service connection 
claim separate and distinct from direct service connection 
claim)

The Board, upon review of the entire evidentiary record, has 
determined that the veteran has raised claims, whether 
express or implied, as follows:

    a) entitlement to service connection for 
osteoporosis and osteopenia as secondary to 
service-connected microadenoma of the pituitary 
gland and/or secondary to total vaginal 
hysterectomy with left salpingo-oophorectomy;
    b) entitlement to service connection for 
osteoarthritis as due to residuals of lumbar 
puncture in service;
    c) entitlement to service connection for 
osteoarthritis as secondary to service-connected 
microadenoma of the pituitary gland, secondary to 
osteoporosis and/or osteopenia and/or secondary 
to service connected mechanical low back pain;
    d) entitlement to service connection for 
esophagus disability as due to medications 
prescribed for service connected osteopenia and 
osteoporosis;
    e) entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for esophagus disability due 
to medical treatment at a VA facility, to include 
prescribed medications; and 
    f) entitlement to an increased (compensable) 
rating for service connected microadenoma of the 
pituitary gland.

By decision dated August 2005, the RO denied a claim of 
entitlement to service connection for compression fractures 
of T-8 and T-9.  The veteran did not specifically appeal this 
decision, but she has appealed the decision denying service 
connection for osteopenia and osteoporosis.  Osteopenia is 
reduced bone mass level due to a decrease in the rate of 
osteoid synthesis to a level insufficient to compensate 
normal bone lysis; the term is also used to refer to any bone 
mass below normal.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1200 (27th ed. 1988) (DORLAND'S).  Osteoporosis is a 
reduction in the amount of bone mass, leading to fractures 
after minimal trauma.  DORLAND'S at 1200.  As addressed 
below, the medical evidence of record identifies the 
compression fractures at T-8 and T-9 as a manifestation of 
osteoporosis.  The Board, therefore, has jurisdiction to 
review the nature and etiology of the thoracic compression 
fractures as properly appealed to the Board.

The veteran's claim of service connection for osteoarthritis 
of the lumbar spine as secondary to service connected 
mechanical low back pain and/or service connected osteopenia 
and osteoporosis has not been directly adjudicated by the RO.  
The veteran has claimed continuity of low back symptomatology 
since service, and the factual determinations differentiating 
her aspects of disability related to these entities are 
inextricably intertwined.  Therefore, the Board believes that 
these issues required development and consideration.  See 
King v. Brown, 8 Vet. App. 145 (1995) (the Board had 
jurisdiction to adjudicate a direct service connection claim 
although a secondary claim had only been appealed to the 
Board).  

Furthermore, the veteran has essentially argued that her 
osteopenia and osteoporosis are proximately due to an 
inadequate estrogen supply caused by service connected 
disability, and that her esophagitis is due to medications 
used to treat the estrogen deficiency.  The veteran has been 
diagnosed with esophagitis, gastroesophageal reflux disease 
(GERD) and esophageal strictures.  Initially, the Board notes 
that the veteran has pursued claims for other 
gastrointestinal disabilities.  In a September 2002 rating 
decision, the RO denied entitlement to service connection for 
GERD.  The veteran was notified of this decision and did not 
appeal.  In a July 2003 statement, the veteran indicated that 
she was not appealing the denial of service connection for 
GERD, but was appealing the denial of service connection for 
an esophagus disability caused by medication.  In an August 
2005 rating decision, the RO denied entitlement to service 
connection for a hiatal hernia.  The veteran was notified of 
this decision and did not appeal.  There is a conflict in the 
medical evidence of record as to whether her gastrointestinal 
symptoms are due to GERD, esophagitis, recurrent esophageal 
strictures and/or hiatal hernia.  The Board, upon sympathetic 
review of the lay statements of record and arguments 
presented throughout the appeal, finds that the veteran has 
appealed the determination that her gastrointestinal symptoms 
were permanently caused and/or aggravated by VA prescribed 
Fosamax.  The Board undertakes jurisdiction over all 
necessary findings of fact to reach this determination.

II.  Applicable law and regulations

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Arthritis is a 
chronic disease which may be presumptively service connected 
if manifested to a compensable degree in the first 
postservice year.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (2006).  In order to 
qualify for entitlement to compensation under 38 U.S.C.A. 
§§ 1110 and 1131, a claimant must prove (1) the existence of 
a disability and (2) that such disability has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall [also] be service 
connected.  38 C.F.R. § 3.310(a) (2006).  Where a service-
connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA amended 
38 C.F.R. § 3.310, effective October 10, 2006, to add an 
additional section to incorporate the holding in Allen.  71 
Fed. Reg. 52744, 52746 (September 7, 2006) (codified at 
38 C.F.R. § 3.310(b)).  

A claimant bears the burden of presenting and supporting a 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C.A. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.  By reasonable 
doubt is meant one that exists because an approximate balance 
of positive and negative evidence which does satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102 (2006).  It 
is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  Id.

III.  Analysis

A threshold question in this case is whether the veteran 
manifests osteopenia and/or osteoporosis, as there is medical 
evidence for and against a finding that these disabilities 
exist.  There is no dispute that a dual energy x-ray 
absorptiometry (DEXA) screening in October 1997 showed an 
average bone mineral density of L2, L3, and L4 corresponding 
to the equivalent of two standard deviations below the median 
for the veteran's age.  At this time, the impression was 
"[h]igh fracture prevalence."  Her next follow-up VA 
visitation indicated that another factor confirming a 
diagnosis of osteopenia was the laboratory finding of high 
urinary excretion of calcium (Ca).  At this time, the veteran 
was placed on Fosamax.

The medical literature for Fosamax states that the drug 
reduces the activity of the cells that cause bone loss, 
decreases the faster rate of bone loss that occurs after 
menopause, and increases the amount of bone in most patients.

The medical evidence is also not in dispute that the 
veteran's subsequent DEXA screenings in October 1998, 
December 1999 and September 2000 showed a higher average bone 
mineral density although it was still under the median for 
the veteran's age.  Notably, a January 2, 2001 VA clinical 
record noted that the veteran's bone density had "improved" 
while taking Fosamax.  A July 2002 DEXA screening first 
demonstrated compression fractures at T8 and T9, but bone 
density was reported as normal.  X-ray examinations of the 
thoracic and lumbar spines in August 2002 were interpreted as 
showing diffuse osteopenia.  A staff orthopaedic surgeon 
interpreted the findings at T-8 and T-9 as showing 
compressions fractures (fxs) of the dorsal spine compatible 
with osteoporosis.

A VA orthopedic examiner in November 2003, based upon review 
of the claims folder, stated that from an orthopedic point of 
view the veteran's development of compression fractures at T8 
and T9 were "certainly" comparable with a likely diagnosis 
of osteoporosis, although the DEXA screens provided a 
"somewhat" confusing picture for the diagnosis of 
generalized osteoporosis.

A different orthopedic VA examiner in January 2004, based 
upon review of the claims folder, suspected that the veteran 
incurred very mild compression fractures in the remote past 
"for which she was at risk secondary to a decreased bone 
mineral density consistent with osteopenia."

In December 2004, VA's Chief of Endocrinology and a fellow in 
endocrinology stated that it was not clear that osteoporosis 
was present.  It was stated that the compression fractures 
could have been associated with osteoporosis but, as there 
was an absence of generalized osteoporosis, it was more 
likely due to more important factors such as trauma.  It was 
further stated that it would be impossible to retrospectively 
determine the cause of the veteran's compression fracture and 
whether or not it was related to osteoporosis.  These 
examiners stated that it was unlikely that this well-
localized compression fracture, in the absence of generalized 
osteoporosis as evidenced by a normal DEXA, was the result of 
osteoporosis.

The Board first finds that the veteran manifests osteopenia.  
This finding is supported by the October 1998 DEXA screening 
results, the August 2002 x-ray findings of diffuse osteopenia 
in the thoracic and lumbar spines, and the fact that improved 
bone density could be expected with use of Fosamax according 
to the prescription literature and VA clinician comments.  To 
the extent there is a question as to whether current 
disability exists, given the more recent normal DEXA 
screenings, the Board finds that the medical evidence 
supports a finding of current osteoporosis as a residual.  
There is undisputed evidence that the veteran first 
manifested compression fractures at T-8 and T-9 in 2002.  One 
possible explanation for the compression fractures is that 
the veteran has osteoporosis with compression fractures after 
minimal trauma.  This explanation is provided by a VA staff 
orthopedic surgeon interpreting an August 2002 x-ray 
examination, and VA orthopedic examiners in November 2003 and 
January 2004 that reviewed the claims folder.  Another 
explanation comes from the VA endocrinologists in December 
2004 who have found no generalized osteoporosis to correlate 
the fractures with osteoporosis, and presumably relate the 
cause of the compression fractures from a significant trauma 
injury.

The Board places the greatest probative weight on the 
findings by the VA orthopedic doctors who have the greatest 
expertise in this area, and have provided a rationale based 
upon, and consistent with, actual findings of record.  The 
veteran was undisputedly at a "[h]igh fracture prevalence" 
status in 1997 due to decreased bone mineral density.  Her 
bone mass improved to "low" fracture prevalence thereafter.  
Significantly, diffuse osteopenia of both the thoracic and 
lumbar spines was detected by normal x-ray examination 
techniques in 2002, at the time the compression fractures 
were first identified.  The endocrinologist opinion holds 
less probative value as it does not explain the findings of 
diffuse thoracolumbar spine osteopenia in 2002, and there is 
no lay or medical evidence of record to support a history of 
thoracic spine trauma of such significance as to cause 
compression fractures absent underlying osteopenia.  To the 
extent any reasonable doubt exists, it is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

The next question to be addressed is the underlying cause, or 
causes, to the osteopenia and osteoporosis.  There are 
several theories of causation posited.  The Board need not 
identify all possible explanations in this case as it finds, 
with application of the benefit of the doubt rule, that the 
veteran's osteopenia and osteoporosis is proximately due to 
service connected total vaginal hysterectomy with left 
salpingo-oophorectomy.

The veteran's service medical records show that, in March 
1988, she underwent a total hysterectomy with left salpingo-
oophorectomy.  In June 1993, a pituitary gland tumor was 
discovered by computerized tomography (CT) and magnetic 
resonance imaging (MRI) scans.  She was diagnosed with 
microadenoma of the pituitary gland, right-sided cushing with 
no evidence of mass defect.  This microadenoma was thought to 
be a non-functioning adenoma.  At that same time, the veteran 
was experiencing symptoms of galactarrhea, hot flashes, 
increased chin hair, decreased libido and vaginal dryness.  
She had borderline estrogen levels.  She was given an 
assessment of early climeractic symptoms and begun on 
Premarin.  She was 38 years old.  If her hair growth 
continued, a trial prescription of Spironolactone was to be 
considered.  She was discharged in January 1995.

The Board takes judicial notice that Premarin is a hormone 
therapy that contains a combination of estrogens.  
PHYSICIAN'S DESK REFERENCE 3446-55 (61st ed. 2007).  PREMARIN 
is for women without a uterus (hysterectomy) who have 
moderate to severe menopausal symptoms-hot flashes, night 
sweats, and vaginal dryness.  It helps manage the symptoms of 
menopause, including hot flashes, night sweats, and vaginal 
dryness, as well as reduce the chances of developing 
osteoporosis.

An RO rating decision in March 1995 granted service 
connection for total hysterectomy with left salpingo-
oophorectomy and microadenoma of the pituitary gland, right-
sided cushing.

Postservice, VA medical records show that the veteran had an 
abnormal hormonal assay in July 1995, specifically a 
decreased luteinizing hormone (LH).  She was also noted to 
have decreased sexual desire with an increase in chin hair.  
She was referred to endocrinology to assess her pituitary 
reserve and Prolactin level.  Her endocrinology consultation 
resulted in an assessment of "decreased (?) estradiol 
questionably (?) secondary (2°) adenoma (prolactin) or ? 2° 
to ?'d function (fxn) of remaining ovary."  Her increased 

